Citation Nr: 0525732	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-22 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of a diskectomy at L5-S1, evaluated as 10 percent disabling 
prior to March 11, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a diskectomy at L5-S1 beginning March 11, 
2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Army from October 1981 to September 2002.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating action issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  In April 2003, jurisdiction 
of the appellant's claims file was transferred to the RO in 
Wichita, Kansas.  The Board remanded the case for additional 
development in May 2004.

The appellant has appealed the initial 10 percent rating that 
was assigned for his lumbar spine disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  While the case 
was in appellate status, the RO increased the appellant's 
disability evaluation for the lumbar spine disability from 10 
to 20 percent, effective from March 11, 2005.  However, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the rating issues are as set out on the title page above.


FINDINGS OF FACT

1.  Beginning October 1, 2002, the appellant's service-
connected lumbar spine disability was manifested by 
complaints of low back pain with pain on motion and with 
reduced activity due to the pain; it was also manifested by 
orthopedic findings of slightly decreased limitation of 
motion of the lumbar spine and x-ray evidence of disc space 
narrowing at L5-S1.  The appellant's service-connected lumbar 
spine disability was also manifested by complaints of right 
leg pain with pain on motion and with reduced activity due to 
the pain; it was also manifested by neurologic findings of 
muscle fasciculations of the right posterior tibial muscle 
group.

3.  The level of disability produced by the appellant's 
lumbar spine disability beginning October 1, 2002, can be 
equated with mild posterior tibial nerve neuralgia and slight 
limitation of the lumbar spine, but not with moderate 
limitation of motion of the lumbar spine or severe neuralgia.

4.  Beginning June 23, 2003, the appellant's lumbar spine 
disability can be equated with mild posterior tibial nerve 
neuralgia with moderate limitation of the lumbar spine, but 
not with severe limitation of motion of the lumbar spine or 
severe neuralgia.

5.  The appellant's lumbar spine disability does not equate 
to favorable ankylosis of the entire thoracolumbar spine or 
severe limitation of motion of the lumbar spine; it does not 
equate to forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.

6.  The appellant's lumbar spine disability does not equate 
to severe lumbosacral strain or to incapacitating episodes 
having a total duration of at least four weeks.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of no more than 10 
percent for the appellant's lumbar spine orthopedic 
disability were met as of October 1, 2002.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003). 

2.  The criteria for a separate initial evaluation of 10 
percent, but no more, for the appellant's lumbar spine 
neurologic disability were met as of October 1, 2002.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.124a, Diagnostic Code 8725 (2003).  

3.  Beginning June 23, 2003, the criteria for an evaluation 
of no more than 20 percent for the appellant's lumbar spine 
orthopedic disability were met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he has suffered from chronic leg 
cramps since his in-service back surgery; he reports that 
these cramps occur on a daily basis.  The appellant alleges 
that the pain from the cramps is sometimes severe in nature 
and that he certainly has moderate loss of motion when his 
right leg muscles cramp.

The appellant testified at a personal hearing at the RO in 
September 2003.  He stated that the VA medical testing does 
not replicate his daily activities and that any moderate to 
severe physical activity would typically cause lower back 
pain and cramping of the right lower leg.  He said that he 
would then take Motrin and rest.  The appellant stated that 
he had not received any treatment for his back since his 
discharge from service.  He testified that he experienced 
difficulties when he was folding laundry or doing other 
activities that involved bending over for an extended period 
of time, as well as when he was lifting objects heavier than 
40 pounds and standing or walking for a long period of time.  
The appellant stated that he did not experience constant 
pain, but that he would sometimes have cramps that were 
excruciating.  

Review of the appellant's service medical records reveals 
that he underwent a diskectomy in 1998.  The report of a 
medical examination conducted in April 2001 indicates that 
the appellant's spine was normal.  However, a nerve injury 
with paresthesia of the right leg with back pain was noted.  
The report of the March 5, 2002 retirement examination 
indicated that the appellant had right radicular pain and 
sensory changes.  A March 29, 2002 medical assessment 
indicated that the appellant complained of increased cramps 
and nerve twitching in his right leg.  He reported that his 
back pain was 5/10 at least two to three times per month and 
that he took Motrin for the pain.  The provider noted that 
the appellant's radicular symptoms included cramping, 
twitching or pulsating anywhere on his right leg, although it 
was rarely in the whole leg at any given time and usually in 
the calf.  

The appellant was afforded an orthopedic consultation 
examination in April 2002.  He had no motor or sensory 
deficits.  He reported no changes in his neurological 
symptoms.  He had no bowel or bladder symptoms.  He reported 
that he occasionally used Motrin for pain relief 
approximately twice a week.  On physical examination, there 
was a small well-healed surgical scar.  The appellant stood 
straight and demonstrated a normal gait.  He exhibited good 
back motion.  His neurological examination was normal with 
5/5 motor strength.  The appellant had good equal and 
symmetric deep tendon reflexes.  He had normal sensory 
findings in all distributions.  The assessment was status 
post L5-S1 diskectomy with occasional right leg pain not 
necessarily radicular in nature.  The pain was described as 
mild and intermittent in quality.

Post-service, the appellant underwent a VA medical 
examination in June 2003.  He reported that he had pain in 
his right leg after his back operation and said that he had 
the sense of a different sensation in his right leg, as well 
as cramps on a daily basis and with activity.  The examiner 
noted that the appellant sometimes had what appeared to be 
muscle fasciculations and that, while there were no real 
flare-ups, physical activity frequently caused cramping.  The 
examiner also noted that these flare-ups did produce 
additional limitation of function.  The appellant was 
described as able to do most light activities and to be able 
to perform activities of daily living.  The appellant was 
also described as walking in an essentially normal fashion 
and without an antalgic gait.  The curvature of his spine was 
normal.  The appellant demonstrated flexion of the lumbar 
spine to 80 degrees; extension to 15 degrees; right and left 
flexion to 20 degrees; and right and left twisting to 20 
degrees.  Range of motion of the back did not appear to be 
additionally limited by pain, fatigue or weakness.  There was 
no objective evidence of painful motion.  The musculature of 
the lower extremity appeared normal and with normal strength.  
Sensory testing appeared normal.  No atrophy was noted.  The 
appellant's reflexes were markedly diminished.  Radiographic 
examination revealed a marked degree of narrowing of the L5-
S1 disk space with vertebral spurring at this level as well.  
The examiner rendered a diagnosis of status post L5-S1 
diskectomy with marked narrowing of the disk space and 
residual right radiculopathy.

The appellant subsequently underwent a VA neurological 
examination in February 2005; the examiner reviewed the 
claims file.  The appellant reported having to use Motrin for 
pain relief eight days out of thirty.  He was able to get on 
and off of the examining table without difficulty.  There was 
no muscle wasting in the lower extremities, but the appellant 
demonstrated fasciculations in his right calf and lower 
posterior tibial muscle group.  He had normal tone and power 
in all muscle groups of both legs.  Sensory testing was 
normal.  The appellant's gait was unremarkable.  Straight leg 
raising was negative on the left, but positive on the right 
at the extreme.  

The appellant underwent a VA orthopedic examination in March 
2005; the examiner reviewed the claims file.  The examiner 
noted that there had been an increase in the amount of L5-S1 
narrowing between the x-ray taken in June 2003 and current 
radiographs.  On physical examination, no pain behavior was 
observed.  There were no back muscle spasms.  The 
paravertebral muscles were nontender.  Sensory testing was 
normal.  The appellant demonstrated flexion of the lumbar 
spine to 40 degrees; extension to 15 degrees; and right and 
left lateral tilt to 20 degrees.  The back motions did not 
cause more than minor discomfort.

The appellant was afforded EMG testing of his right leg in 
March 2005, at a VA facility.  The associated report 
indicates a mildly abnormal study with mild chronic 
denervation changes in the S1 distribution of the distal 
muscles of the right leg.  The clinical impression was 
residual of right S1 radiculopathy.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 10 
evaluation for his lumbar spine disability.  The United 
States Court of Appeals for Veterans Claims (Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The lumbar spine issues before the 
Board are consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

The appellant contends that his lumbar spine disability was 
more severely disabling than reflected by the initial 
disability evaluation.  He maintains that his back condition 
warrants an evaluation in excess of the 10 percent initial 
rating and in excess of the 20 percent evaluation in effect 
beginning March 11, 2005.  

The Board notes that the applicable regulations in effect at 
the time of the appellant's initial rating contained a number 
of Diagnostic Codes relating to the lumbar spine.  Slight 
limitation of motion of the lumbar spine was rated 10 percent 
disabling and a 20 percent evaluation was warranted for 
moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Under 
Diagnostic Code 5295, a 10 percent evaluation was warranted 
for a lumbosacral strain where there is characteristic pain 
on motion.  A 20 percent evaluation was warranted for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

A 10 percent initial evaluation for the appellant's lumbar 
spine disk disability under Diagnostic Code 5293 was assigned 
by the RO, effective from October 1, 2002.  Intervertebral 
disc syndrome under that Diagnostic Code was to be evaluated 
on the basis of incapacitating episodes over the previous 12 
months or by combining separate ratings of its chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  Incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months warranted a 10 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warranted a 20 percent rating, and incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warranted a 40 percent 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrants a 60 
percent rating.  Id.  (Incapacitating episodes are those of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Id.)  

In this case, there is no medical evidence of incapacitating 
episodes and the appellant has not reported any 
incapacitating episodes.  The appellant initially 
demonstrated a mild limitation of lumbar spine motion; he 
stated in his November 2002 Notice of Disagreement that he 
did not display a moderate loss of motion.  Such orthopedic 
findings by themselves would warrant a 10 percent evaluation 
under Diagnostic Code 5292.  However, the June 23, 2003 VA 
medical examination revealed that the appellant was 
experiencing a moderate limitation of motion and the March 
11, 2005 VA examination revealed that the appellant continued 
to experience a moderate limitation of lumbar spine motion.  

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant described to physicians 
his subjective complaints of chronic pain and pain on use, 
and objective medical evidence generated by the March 2002 
medical examination did show findings of low back pain, 
status post diskectomy with right radicular pain and sensory 
changes.  Although the objective medical evidence did not 
show any findings of muscle spasm, weakness or atrophy, the 
appellant was noted to have muscle fasciculations and to have 
additional limitation of function during flare-ups.  In 
addition, the appellant had consistently complained of right 
leg pain that was worsened upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's orthopedic 
lumbar symptomatology prior to June 23, 2003 did approximate 
the schedular criteria for an evaluation of 10 percent.  The 
pain and functional limitations caused by the lumbar spine 
disorder are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by that rating.  Beginning June 23, 2003, 
however, the medical evidence of record shows that the 
appellant's orthopedic lumbar symptomatology approximated the 
schedular criteria for an evaluation of 20 percent.  A higher 
evaluation for the appellant's orthopedic manifestations of 
the lumbar spine disability is not warranted because severe 
limitation of motion of the lumbar spine has not been 
clinically demonstrated and because ankylosis of the lumbar 
spine has not been demonstrated.

In addition, the appellant has reported experiencing chronic 
neurologic symptoms in his right leg that were present on 
what approximates a near-constant basis for which ratings 
could be assigned.  Indeed, the service medical records 
reflect symptoms of right leg cramping, twitching and 
pulsating in March 2002, with findings of muscle 
fasciculations in the June 2003 and February 2005 VA medical 
examinations.  The lower posterior tibial muscle group was 
identified as the muscle group being affected by the 
fasciculations.  The recent EMG testing confirmed that the 
appellant was suffering from mild chronic denervation changes 
in the S1 distribution in the distal muscles of the right 
leg.  The Board finds that these documented neurologic 
symptoms closely approximate those required under the near-
constant basis requirement of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) for a neurologic manifestation.

Based on the location of the muscle fasciculations in the 
right posterior tibial muscle group, the Board will evaluate 
the appellant's neurological symptoms under Diagnostic Code 
8725, Neuralgia of the posterior tibial nerve.  Under that 
Diagnostic Code, mild and moderate incomplete paralysis of 
that nerve warrants a 10 percent evaluation.  A 20 percent 
evaluation requires severe incomplete paralysis and the 
medical evidence of record does not support such a finding, 
since the most recent evidence, the EMG of March 2005, 
indicates that the neurological changes are mild.  Therefore, 
a 10 percent evaluation, but no more, is warranted under 
Diagnostic Code 8725.

Thus, as per 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
a separate 10 percent rating is warranted for the neurologic 
manifestations of the disc syndrome.  Because this was shown 
throughout, it should be made effective from the date service 
connection was warranted.  

In order for an initial higher evaluation to be awarded for 
orthopedic manifestations from June 23, 2003, the appellant 
would have had to have favorable ankylosis of the lumbar 
spine or severe limitation of motion of the lumbar spine or 
severe lumbosacral strain or incapacitating episodes of at 
least four weeks duration due to the service-connected 
pathology.  However, there is no medical evidence showing 
that the appellant has ever suffered from ankylosis of the 
lumbar spine or from severe lumbosacral strain.  In addition, 
incapacitating attacks of disc syndrome were not 
demonstrated.  The Board has also considered the degree of 
limitation of motion that the appellant had, which in this 
case was slight to moderate.  Additionally, there was no 
suggestion in the record that his pain and the functional 
losses caused thereby equated to any disability greater than 
contemplated by the ratings discussed above.  

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the June 2005 Supplemental Statement of the Case).  This 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.  

A 20 percent evaluation now requires that forward flexion of 
the spine be limited to 30 to 60 degrees, or that the 
combined range of motion be not greater than 120 degrees, or 
that muscle spasm or guarding exist that is severe enough 
that an abnormal gait or spinal contour is obtained as a 
result.  A 40 percent evaluation requires that forward 
flexion of the thoracolumbar spine be limited to 30 degrees 
or less, or that there be favorable ankylosis of the 
thoracolumbar spine.  See 38 C.F.R. § 4.71a (2004).  The 
report of the June 2003 VA medical examination indicated that 
the appellant had a normal gait and that there were no 
spasms.  The appellant exhibited flexion to 80 degrees.  In 
addition, the combined range of motion was 175 degrees and 
the appellant had normal lumbar curvature.  To date, the 
appellant has not clinically demonstrated the findings needed 
for the assignment of a 40 percent evaluation under the 
current regulatory scheme in that his forward flexion is not 
limited to 30 degrees.

Because this is an appeal from the initial rating for the low 
back disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As noted in the discussion above, the 
initial 10 percent rating based on orthopedic manifestations 
is appropriate, but a separate 10 percent rating based on 
neurologic manifestations is warranted from October 1, 2002.  
Additionally, the RO's award of 20 percent based on 
orthopedic manifestations is warranted from June 23, 2003.  
(The separate 10 percent rating for neurologic manifestations 
is warranted throughout-from October 1, 2002, to the 
present.)

The Board finds no evidence that the appellant's lumbar spine 
disability has presented an unusual or exceptional disability 
picture at any time as to require extraschedular 
consideration pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there were higher 
ratings for a lumbar spine disability, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his back; nor has he required any 
extensive treatment.  Furthermore, the appellant has reported 
no lost time from work due to his back.  The appellant has 
not offered any objective evidence of any symptoms due to his 
back disability that would render impractical the application 
of the regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (when evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for a higher rating in 
the October 2002 and June 2005 rating decisions, as well as 
the discussion in the Statement of the Case (SOC), the 
Supplemental Statements of the Case and the Board remand of 
May 2004.  Moreover, notice to the appellant was provided in 
letters sent to him by the RO in June 2003, and June 2004.  
The appellant was also told that he needed to ensure that all 
pertinent evidence was submitted.  He was informed as to what 
was required of him and what VA would do to assist him.  
Therefore, VA has no outstanding duty to inform.  

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the October 2002 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's initial 
rating, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the service medical 
records were added to the claims file and the appellant was 
afforded several VA medical examinations.  The appellant did 
not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

In July 2005, the appellant was informed that he could submit 
additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp 
2005).


ORDER

A rating greater than 10 percent for status-post diskectomy 
based on orthopedic manifestation from October 1, 2002, is 
not warranted; the appeal of this question is denied.

A award of the 20 percent rating for orthopedic 
manifestations of status-post diskectomy is warranted from 
June 23, 2003; to this extent, the appeal is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A separate rating of 10 percent for neurologic manifestations 
of status-post diskectomy is granted from October 1, 2002, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


